739 N.W.2d 630 (2007)
Randy C. BURRIS, Plaintiff-Appellee,
v.
ALLSTATE INSURANCE CO., Defendant-Appellant.
Docket No. 132949. COA No. 261505.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the September 21, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers.